Ray Hughes
The Hughes Firm, LLC
2027 West Division Street, Suite 122
Chicago, Illinois 60622
(708) 320-3336
ray@hughesfirmllc.com
Attorney for Appellants Staff Management Solutions,
LLC and PeopleScout MSP, LLC


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:
                                                 Appeal Case No. 1:19-cv-10931-ER
 CORPORATE RESOURCE SERVICES,
 INC. et al.,                                    Chapter 11 Case No. 15-12329-MG

                                 Debtors.

             AGREED ORDER EXTENING DEADLINE FOR APPELLANTS’ BRIEF

          WHEREAS, Appellants Staff Management Solutions, LLC and PeopleScout MSP, LLC

(collectively “Appellants”) filed a Notice of Appeal and Statement of Election on November 26,

2019, regarding Memorandum Opinion and Order Denying Motion to Enforce the Settlement

Agreement of Judge Martin Glenn, dated October 10, 2019, in the matter entitled In re:

Corporate Resource Services, Inc. et al., which is before the United States Bankruptcy Court,

Southern District of New York, case number 15-12329-MG,

          WHEREAS, Appellants’ Brief is therefore due December 26, 2019,

          NOW THEREFORE, the parties to this stipulation hereby agree that the deadline for the

filing of Appellants’ Brief is hereby extended to January 27, 2020.
Agreed to by the following parties:

                                                                    12/20/2019
        /s Patrick Marecki                          ___________________________
        Neil Berger                                 Ray Hughes
        Patrick Marecki                             The Hughes Firm, LLC
        Togut, Segal & Segal LLP                    2027 West Division Street, Suite 122
        One Penn Plaza, Suite 3335                  Chicago, Illinois 60622
        New York, New York 10119                    (708) 320-3336
        (212) 594-5000                              ray@hughesfirmllc.com
        neilberger@teamtogut.com                    Attorney for Appellants Staff Management
        pmarecki@teamtogut.com                      Solutions, LLC and PeopleScout MSP,
        Attorneys for James S. Feltman              LLC
        not individually but solely in his
        Capacity as Chapter 11 Trustee
        of the estate of Debtors Corporate
        Resource Services, Inc. et al.



        /s Bruce W. Bieber                          /s John Bougiamas
        Bruce W. Bieber                             Richard Haddad
        Kurzman Eisenberg Corbin & Lever, LLP       John Bougiamas
        One North Broadway, 12th Floor              jbougiamas@otterbourg.com
        White Plains, New York 10601                Otterbourg P.C.
        bbieber@kelaw.com                           230 Park Avenue
        (212) 922-0816                              New York, New York 10169
        Attorneys for Noor Staffing Group, LLC      (212) 905-3622
        and Noor Associates, Inc.                   rhaddad@otterbourg.com
                                                    jbougiamas@otterbourg.com
                                                    Attorneys for Wells Fargo Bank, N.A.




SO ORDERED.
                 27
Dated: December _____, 2019



                                             ____________________________________
                                             EDGARDO RAMOS
                                             UNITED STATES BANKRUPTCY JUDGE




                                              ‐2-
